DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 48 (pg. 8, line 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 2, the limitation “second leg” should be --the second leg--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 15-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8:  It’s unclear if the limitation “an end” found in line 2 of the claim is referencing the previously terminal end of claim 7.  For the purpose of examination, they are considered to be the same end.
With regard to claim 15: Line 1, the limitation “the outer surface” lacks sufficient antecedent basis.
With regard to claim 18: The limitation “The door frame surface overlay” lacks sufficient antecedent basis.
With regard to claim 19: Line 6, the limitation “the terminal ends” lacks sufficient antecedent basis. Line 11, the limitation “the cover overlay” lacks sufficient antecedent basis.
With regard to claim 20: Line 5, the limitation “the terminal ends” lacks sufficient antecedent basis
Claims 8, 15-16 and 18-21 are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck et al. (US 2013/0263536 A1).
With regard to claim 1: Peck et al. discloses a door frame cover overlay (10) (fig. 3) for an existing door frame comprising: 
a base (20 and 70) having a trim replacement portion (A) and a frame overlay portion (B), the portions (A and B) perpendicularly aligned to form an L-shape corner in the base (20 and 70) (fig. 3), 
a removable top (60) adapted to fit with the base (20 and 70) to form an enclosed open section (fig. 3), 
wherein the cover overlay (10) is secured to the existing door frame capable of providing protection against further damage (fig. 3). 

    PNG
    media_image1.png
    714
    593
    media_image1.png
    Greyscale

Fig. 3: Peck et al. (US 2013/0263536 A1).
With regard to claim 2: Peck et al. discloses that the base (20 and 70) includes a first leg (71) and a second leg (29) (fig. 3).
With regard to claim 3: Peck et al. discloses that the top (60) includes a body (L), a first top arm (M) and a second top arm (N) (fig. 3).
With regard to claim 4: Peck et al. discloses that the body (L), the first top arm (M), and the second top arm (N) form a substantially, elongated U-shaped top (fig. 3). 
With regard to claim 5: Peck et al. disclose notches (receiving 29 and 63) for securing the top  (60) to the base (20 and 70) (fig. 3).
With regard to claim 6: Peck et al. discloses that the first top arm (M) and second top arm (N) fit over the first leg (71) and the second leg (29) respectively. 
With regard to claim 7: Peck et al. discloses that the first leg (71) is offset from a terminal end of the trim replacement portion (A) (fig. 3).
With regard to claim 8: Peck et al. discloses that the first top arm (M) covers the first leg (M and forms a substantially linear surface (O) with an end of the trim replacement portion (A) (fig. 9).
With regard to claim 11: Peck et al. discloses that the frame overlay portion (B) includes an extender receiver (27, lower spacer) (fig. 3).
With regard to claim 12: Peck et al. discloses the extender receiver (27, lower spacer) is offset from the frame overlay portion (B).
With regard to claim 13: The frame overlay portion (B) of Peck et al. is adaptable to a variety of frame widths by use of an extender (3).
With regard to claim 14: The frame overlay portion (B) of Peck et al. includes a notched segment (X) capable of removing the extender receiver.
With regard to claim 15: An outer surface of the door frame cover overlay (10) of Peck et al. mimics the appearance of an existing door frame member (fig. 3; par. 0014).
With regard to claim 16: An outer surface of the top (60) of Peck et al. forms a brickmould (fig. 3).
With regard to claim 17: Peck et al. discloses that the trim replacement portion (A) covers an existing outer frame surface and the frame overlay portion (B) covers an inner frame surface (fig. 3).
With regard to claim 19: Peck et al. discloses a method for covering a door frame with an overlay (10) comprising: 
combining a trim replacement portion (A) and a frame overlay portion (B) to form a base (20 and 70) (fig. 3), 
aligning the portions (A and B) perpendicularly to form an L-shape corner in the base (20 and 70) (fig. 3), 
spacing apart a first arm (71) and a second arm (29) from either of opposing terminal ends  of the trim replacement portion (A) (fig. 3), 
fitting a removable top (60) with the base (20 and 70) to form an enclosed open section, the top (60) including a body, flanked by a first arm (M) and a second arm (N), collectively forming a U-shaped top (fig. 3), and 
securing the overlay (10) to the existing door frame capable of providing a protective barrier against further damage (fig. 3).
With regard to claim 20: Peck et al. discloses a door frame cover overlay (10) for an existing door frame comprising: 
a base (20 and 70) having a trim replacement portion (A) and a frame overlay portion (B), the portions (A and B) perpendicularly aligned to form an L-shape corner in the base (20 and 70), the trim replacement portion (A) including a first arm (M) and a second arm (N) spaced apart from either of opposing terminal ends of the trim replacement portion (A) (fig. 3), 
a removable top (60) adapted to fit with the base (20 and 70) to form an enclosed open section, the top (60) including a body (L), flanked by a first arm (M) and a second arm (N), collectively forming a U-shaped top (fig. 3), 
wherein the cover overlay (10) is secured to the existing door frame capable providing a protective barrier against further damage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck et al. (US 2013/0263536 A1) in view of MacDonald et al. (US 2019/0128048 A1).
With regard to claim 9: Peck at al. does not disclose that the door frame cover overlay is a wood and plastic composite overlay. 
However, MacDonald et al. discloses a two-piece top piece overlay comprising a wood and plastic composite (par. 0011-0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame cover overlay of Peck et al. to be a wood and plastic composite such as taught by MacDonald et al. to provide an overlay that is strong and resistance to decay.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck et al. (US 2013/0263536 A1) in view of Schiffmann et al. (US 7,204,059 B2).
With regard to claim 10: Peck et al. does not disclose an adhesive on an inside surface of the base.
However, Schiffman et al. discloses an adhesive on an inside surface of the base (col. 11, lines 52-58; figs. 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Peck et al. to include an adhesive on an inside surface such as taught by Schiffmann et al. in to provide an alternative or supplemental means of securing the base to a frame.  No new or unpredictable results would be obtained from including an adhesive on an inside surface of the base.

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck et al. (US 2013/0263536 A1) in view of Ballantyne (US 6,568,137).
With regard to claim 18: Peck et al. does not disclose a core enclosed within the base and the top, inside the enclosed open section.
However, Ballantyne discloses open sections of a cladding (18) and a body (42) of brickmold (40) with foam insulation (col. 4 , lines 37-38),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame overlay of Peck et al. to have foam insulation in the open sections of the door frame cover overlay, including the claimed enclosed open section, such as taught by Ballantyne in order to provide a means of mitigating heat loss through a door frame.
With regard to claim 21: Peck et al. does not disclose a core adapted to fit within the first arm and the second arm of the base, and adapted to be enclosed with the base and the top when the top is attached to the base.
However, Ballantyne discloses open sections of a cladding (18) and a body (42) of brickmold (40) with foam insulation (col. 4 , lines 37-38),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame overlay of Peck et al. to have foam insulation in the open sections of the door frame cover overlay, including the claimed enclosed open section, such as taught by Ballantyne in order to provide a means of mitigating heat loss through a door frame.  Peck et al. as modified by Ballantyne discloses a core adapted to fit within the first arm and the second arm of the base, and adapted to be enclosed with the base and the top when the top is attached to the base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art cited is directed to door frames and/or door frame cover overlays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633